DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Two claims are numbered 23. Misnumbered claim 23 has been renumbered 24 and the following claims have been renumbered in accordance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5-8, 11, 13, 16, 19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskins et al. (US 2012/0128646), hereinafter Haskins.
	In regards to claim 1, Haskins discloses a method for determining the amount of chromogranin A (CgA) in a sample, said method comprising: (a) purifying CgA in the sample (ion exclusion chromatography) (paragraph [0157]); (b) ionizing CgA to produce one or more ion(s) of CgA detectable by mass spectrometry (mass spectrometry analysis) (paragraph [0157]); (c) determining the amount of the ion(s) from step (b) by mass spectrometry (mass spectrometry analysis), wherein the amount of ions is related to the amount of CgA in the sample (paragraph [0157]).
	In regards to claim 2, Haskins discloses a method wherein said purifying comprises extraction by solid phase extraction (ion exclusion chromatography) (paragraph [0157]).
	In regards to claim 3, Haskins discloses a method wherein the SPE is an anion exchange solid phase extraction (paragraph [0118]).
	In regards to claim 5, Haskins discloses a method wherein extracted samples are enzymatically digested (digested with trypsin) (paragraph [0223]).
	In regards to claim 6, Haskins discloses a method wherein the digestion comprises trypsin digestion (digested with trypsin) (paragraph [0223]).
	In regards to claim 7, Haskins discloses a method wherein said purifying comprises liquid chromatography (high performance liquid chromatography) (paragraph [0157]).

In regards to claim 11, Haskins discloses a method further comprising adding an internal standard (paragraph [0399]).
In regards to claim 13, Haskins discloses a method wherein the sample is serum (serum sample) (paragraph [0010] and [0062]).
In regards to claim 16, Haskins discloses a method wherein the method comprises measuring the amount of a fragment of CgA (peptide fragments of naturally occurring proteins (i.e., for example, chromogranin A)) (abstract; paragraphs [0002] and [0008]).
In regards to claim 19, Haskins discloses a method wherein the method comprises adding an internal standard (paragraph [0399]).
In regards to claim 30, Haskins discloses a method wherein the method is fully automated (automated detection assay is utilized) (paragraph [0353]).

Claims 1-2, 5-7, 10-12, 14, 16, 19-22, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkmalm et al. ("A Parallel Reaction Monitoring Mass Spectrometric Method for Analysis of Potential CSF Biomarkers for Alzheimer’s Disease," 13 October 2017), hereinafter Brinkmalm.
In regards to claim 1, Brinkmalm discloses a method for determining the amount of chromogranin A (CgA) in a sample, said method comprising: (a) purifying CgA in the sample (separation was performed with a Hypersil Gold reversed phase column) (p. 5, 
In regards to claim 2, Brinkmalm discloses a method wherein said purifying comprises extraction by solid phase extraction (solid-phase extraction) (p. 3, column 1, paragraph 2).
In regards to claim 5, Brinkmalm discloses a method wherein extracted samples are enzymatically digested (trypsin) (p. 4, column 2, paragraph 1).
In regards to claim 6, Brinkmalm discloses a method wherein the digestion comprises trypsin digestion (p. 4, column 2, paragraph 1).
In regards to claim 7, Brinkmalm discloses a method wherein said purifying comprises liquid chromatography (p. 2, column 1, paragraph 1).
In regards to claim 10, Brinkmalm discloses a method wherein said ionization comprises electrospray ionization (ESI) (p. 5, column 1, paragraph 1).
In regards to claim 11, Brinkmalm discloses a method further comprising adding an internal standard (p. 3, column 1, paragraph 2).
In regards to claim 12, Brinkmalm discloses a method wherein said internal standard is isotopically labeled (isotope-labeled standards) (abstract; p. 3, column 2, paragraph 5).

In regards to claim 16, Brinkmalm discloses a method wherein the method comprises measuring the amount of a fragment of CgA (fragment mass spectra) (p. 5, column 2, paragraph 1; see also fragment sequence for CgA in table 1).
In regards to claim 19, Brinkmalm discloses a method wherein the method comprises adding an internal standard (p. 3, column 1, paragraph 2).
In regards to claim 20, Brinkmalm discloses a method wherein the internal standard is isotopically labeled (isotope-labeled standards) (abstract; p. 3, column 2, paragraph 5).
In regards to claim 21, Brinkmalm discloses a method wherein the internal standard comprises a C13N15 labeled amino acid (see table 1 subscript a, "[X] indicates stable isotope labeled amino acid…").
In regards to claim 22, Brinkmalm discloses a method wherein the internal standard is labeled on a lysine (K) (see table 1).
In regards to claim 31, Brinkmalm discloses a method wherein the method is antibody-free. The disclosure of Brinkmalm achieves separation via a Hypersil Gold reversed phase column (p. 5, column 1, paragraph 1) and does not mention the use of antibodies and therefore is antibody-free.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkmalm in view of Liu et al. (US 2014/0370614), hereinafter Liu.
In regards to claim 4, Brinkmalm is silent on a method wherein the SPE is a mixed-mode anion exchange solid phase extraction.
Liu discloses the analogous art of providing multimodal chromatographic mediums for the separation of analytes (abstract). Liu teaches that mixed-mode chromatography anion exchange provides the advantage of column selectivity that can easily be modified by adjusting the mobile phase and is well-suited to retaining ionic analytes, hydrophobic or hydrophilic analytes, and requires no ion-pairing agents thus improving its compatibility with mass spectrometry (paragraph [0003]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to include mixed-mode anion exchange for the benefit of providing the advantage of column selectivity that can easily be modified by adjusting the mobile phase and is well-suited to retaining ionic analytes, hydrophobic or hydrophilic analytes, and requires no ion-pairing agents thus improving its compatibility with mass spectrometry (paragraph [0003]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkmalm in view of Grant et al. (US 2008/0128606), hereinafter Grant.
In regards to claim 9, Brinkmalm is silent on a method wherein said liquid chromatography comprises high turbulence liquid chromatography (HTLC).
Grant discloses the analogous art of methods and systems using liquid chromatography/tandem mass spectrometry to analyze biomarkers (abstract). Grant teaches that HTLC enhances the rate of mass transfer, improves separation (paragraph 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to include high turbulence liquid chromatography for the benefit of enhancing the rate of mass transfer, improving separation (Grant, paragraph [0169]), and binding analytes quickly such that they do not diffuse down the length of the column and thus decreasing the required length of the column to achieve a more rapid and better separation (Grant, paragraph [0171]).
Claims 15, 18, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmalm in view of Taylor et al. (US 2016/0282328), hereinafter Taylor.
In regards to claims 15, 18, and 24, Brinkmalm is silent on a method wherein the method comprises measuring the amount of precursor ion having a mass-to-charge ratio of 729.6 ± 0.5 (claim 15), measuring the amount of fragment ion having a mass-to-charge ratio of 831.5 ± 0.5 or 989.5 ± 0.5 (claim 18), or measuring the amount of internal standard precursor ion having a mass-to-charge ratio of 734.6 ± 0.5 or product ion having a mass-to-charge ratio of 839.5 ± 0.5 or 997.6 ± 0.5 (claim 24).
Taylor discloses the analogous art of mass spectrometric methods for the quantification of biological samples (abstract). Taylor teaches that analyte ions may be filtered, detected, and measured based upon their mass-to-charge ratio (paragraph [0157]).

Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to optimize the result-effective variable of mass-to-charge ratio to include measuring the amount of precursor ion having a mass-to-charge ratio of 729.6 ± 0.5 (claim 15), measuring the amount of fragment ion having a mass-to-charge ratio of 831.5 ± 0.5 or 989.5 ± 0.5 (claim 18), or measuring the amount of internal standard precursor ion having a mass-to-charge ratio of 734.6 ± 0.5 or product ion having a mass-to-charge ratio of 839.5 ± 0.5 or 997.6 ± 0.5 (claim 24) for the benefit of filtering, detecting and measuring analyte ions of interest.
In regards to claims 25 and 26, Brinkmalm is silent on a method wherein the limit of quantitation of the methods is less than or equal to 50 ng/mL (claim 25) or less than or equal to 35.5 ng/mL (claim 26).
Taylor discloses the analogous art of mass spectrometric methods for the quantification of biological samples (abstract). Taylor teaches that the limit of quantitation (limit of detection) is the point at which the measured value is larger than the uncertainty associated with its measurement and the point at which a value is beyond the uncertainty associated with its measurement (paragraph [0180]) and is representative of the selectivity of an analytical method (paragraph [0277]).

Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to optimize the result-effective variable of the limit of quantitation to be less than or equal to 50 ng/mL (claim 25) or less than or equal to 35.5 ng/mL (claim 26) for the benefit of obtaining a measurement which value is larger than the uncertainty associated with its measurement and ensure high selectivity of the analytical method (Taylor, paragraphs [0180] and [0270]).
In regards to claim 28, Brinkmalm is silent on a method wherein the method has an inter- and intra-assay reproducibility of CV≤15%.
Taylor discloses the analogous art of mass spectrometric methods for the quantification of biological samples (abstract). Taylor teaches that the intra-assay reproducibility is the reproducibility of a measurement within an assay (paragraph [0273]) and the inter-assay reproducibility is the reproducibility of a measurement between assays and that both variables are representative of an assay's reproducibility (paragraph [0274])
MPEP §2144.05, Part II, Subpart B asserts that a particular parameter that is recognized as a result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment in order to optimize that result-effective 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to optimize the result-effective variables of inter- and intra-assay reproducibility to be CV≤15% for the benefit of improving or achieving optimal reproducibility (Taylor, paragraphs [0273]-[0274]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brinkmalm in view of Pennington et al. (US 2017/0010269), hereinafter Pennington.
In regards to claim 29, Brinkmalm is silent on a method wherein the mass spectrometry is selected reaction monitoring (SRM) mass spectrometry.
Pennington discloses the analogous art of quantifying biomarkers such as chromogranin A by use of selected reaction monitoring (SRM) (see List D in paragraph [0096]). Pennington teaches that SRM provides a high sensitivity, dynamic range and easy means of validating protein biomarkers that can be multiplexed (paragraph [0008]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the method as disclosed by Brinkmalm to include SRM for the benefit of providing a high sensitivity, dynamic range and easy means of validating protein biomarkers (Pennington, paragraph [0096]).
Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmalm in view of Lamping et al. (US 2007/0031908), hereinafter Lamping.
In regards to claim 17, Brinkmalm discloses a fragment sequence for chromogranin A (see table 1). However, Brinkmalm is silent on a method wherein the 
Lamping discloses the analogous art of identification of peptides such as chromogranin A (paragraph [0083]). Lamping teaches that the sequence for chromogranin A (SEQ ID NO: 80; see p. 8, table 1) may be detected in order to diagnose diseases such as neurological diseases (paragraph [0010]), endocrine disorders or neuroendocrine tumors (paragraph [0058]).
Therefore, it would have been obvious to one with ordinary skill in the art to discover a different workable sequence range for a fragment of chromogranin A by routine experimentation for the benefit of quantifying chromogranin A, diagnosing a neurological disorder, endocrine disorder, or neuroendocrine tumor (Lamping, paragraphs [0010] and [0058]).
MPEP §2144.05 Part II Subpart A reports that, "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," and will not support the patentability of subject matter encompassed by the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

In regards to claim 23, Brinkmalm discloses a method wherein the internal standard is isotopically labeled (isotope-labeled standards) (abstract; p. 3, column 2, paragraph 5) and discloses a fragment sequence for chromogranin A that is isotopically labeled (see table 1). However, Brinkmalm is silent on an internal standard comprising a 
Lamping discloses the analogous art of identification of peptides such as chromogranin A (paragraph [0083]). Lamping teaches that the sequence for chromogranin A (SEQ ID NO: 80; see p. 8, table 1) may be detected in order to diagnose diseases such as neurological diseases (paragraph [0010]), endocrine disorders or neuroendocrine tumors (paragraph [0058]).
Therefore, it would have been obvious to one with ordinary skill in the art to discover a different workable sequence range for an isotopically labeled fragment of chromogranin A by routine experimentation for the benefit of quantifying chromogranin A, diagnosing a neurological disorder, endocrine disorder, or neuroendocrine tumor (Lamping, paragraphs [0010] and [0058]).
MPEP §2144.05 Part II Subpart A reports that, "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," and will not support the patentability of subject matter encompassed by the prior art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1797                                                                                                                                                                                             
/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797